Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 18-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Jelonek et al. (U.S. PGPUB 20040167646), Van Den Braber et al. (U.S. PGPUB 20190066537), and further in view of Weigl (U.S. PGPUB 20110038514).
With respect to claim 1, Oota et al. disclose a method of making a dental restoration for a patient, so that the dental restoration has optical properties that match optical properties of the patient's teeth, the method comprising:
receiving a visible light volumetric model of at least a portion of the patient's tooth, wherein the visible light volumetric model includes a representation of an outer surface of the patient's tooth and a region of enamel extending from the outer surface of the patient's tooth to a dentine of the patient’s tooth (paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method, paragraph 79, The obtained three-dimensional coordinates are recorded in the three-dimensional image recording unit 45 as such as point group data or STL (Stereo Lithography) data);
further wherein the visible light volumetric model includes an indicator of two or more of: light absorbance, light reflection and light scattering of one or more wavelengths of light for the outer surface of the patient's tooth (paragraph 62, The table 1 shows tabulated results of visual conditions of the tooth 22 and a gingiva 23 in the oral cavity in the corresponding wavelength of the projected light), the surface of the dentine and the region of enamel (paragraph 63, As shown in the table 1, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength); and
making a dental restoration from the visible light volumetric model, wherein surface and internal structure of the dental restoration have optical properties based on the volumetric model (paragraph 58, The image processing unit 40 converts the transferred data of the two-dimensional image into data of three-dimensional coordinates, and obtains three-dimensional image data of the object to be measured 21 for designing and producing a dental prosthesis). However, Oota et al. do not expressly disclose the visible light volumetric model includes an indicator of two or more of: light 
Jelonek et al., who also deal with dental restoration, disclose a method wherein the visible light volumetric model includes an indicator of two or more of: light absorbance, light reflection and light scattering of one or more wavelengths of light for each of a plurality of voxels defining the outer surface of the patient’s tooth (paragraph 35, For each voxel, the light rays of different wavelengths entering the voxel from neighboring voxels are absorbed, diffused, reflected, refracted and transmitted to neighboring voxels according to the material properties of the material employed in this voxel. Each voxel is thus parameterized with absorption, diffusion, reflectance, refraction and transmittance coefficients that are dependent on the wavelength of the light entering the voxel).
Oota et al. and Jelonek et al. are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the visible light volumetric model includes an indicator of two or more of: light absorbance, light reflection and light scattering of one or more wavelengths of light for each of a plurality of voxels defining the outer surface of the patient’s tooth, as taught by Jelonek et al., to the Oota et al. system, because given 
Van Den Braber et al., who also deal with dental imaging systems, disclose a method for estimating values for a plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient’s tooth to the dentine to estimate optical properties of the patient’s tooth (paragraph 34, different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel).
	Oota et al., Jelonek et al., and Van Den Braber et al. are in the same field of endeavor, namely tooth visualization for computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of estimating values for a plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient’s tooth to the dentine to estimate optical properties of the patient’s tooth, as taught by Van Den Braber et al., to the Oota et al. as modified by Jelonek et al. system, because the 3D model has density data consistent with the structure of a tooth so that the simulation of drilling into the tooth is realistic (paragraph 34 of Van Den Braber et al.) and colour data may also be applied to voxels to more closely represent the interior of a tooth (paragraph 35 of Van Den Braber et al.).
	Weigl, who also deal with dental imaging systems, disclose a method wherein the visible light volumetric model includes a comparison of the estimated optical A functional dependency in the form of a characteristic curve of the roughness indices obtained from evaluation of the optical, second 3D image and of the actual roughness can be experimentally determined so that the roughness indices can be allocated to an actual roughness value and any camera artifacts will not be interpreted as actual roughness. When carrying out an optical reference measurement on an uncarved, healthy tooth, the measured value acquired is compared with the known, actual roughness of healthy tooth surfaces).
	Oota et al., Jelonek et al., Van Den Braber et al., and Weigl are in the same field of endeavor, namely tooth visualization for computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the visible light volumetric model includes a comparison of the estimated optical properties of the patient’s tooth and measured optical properties of the patient’s tooth, as taught by Weigl, to the Oota et al. as modified by Jelonek et al. and Van Den Braber et al. system, because by this means it is possible to check the extent to which the fabricated preparation deviates from the desired preparation (paragraph 62 of Weigl).
With respect to claim 16, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl disclose a non-transitory computer readable medium storing instructions for execution by a processor (Oota et al.: paragraph 58, The image processing unit 40 is stored in a CPU (central processing unit, not shown in the drawing) of the external device 20. The image processing unit 40 converts the transferred data of the two-dimensional image into data of three-dimensional coordinates, and obtains three-dimensional image data of the object to be measured 21 for designing and producing a dental prosthesis, the processing unit executes instructions on a computer readable medium) that, when executed, cause the processor to:
generate or receive a volumetric model of at least a portion of a patient's tooth (Oota et al.: paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva, Oota et al.: paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method, Oota et al.: paragraph 79, The obtained three-dimensional coordinates are recorded in the three-dimensional image recording unit 45 as such as point group data or STL (Stereo Lithography) data), wherein the volumetric model includes a plurality of voxels representing an outer surface of the patient's tooth and a region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (Van Den Braber et al.: paragraph 34, different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel);
estimate optical properties of the patient’s tooth using one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva) for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (Jelonek et al.: paragraph 35, For each voxel, the light rays of different wavelengths entering the voxel from neighboring voxels are absorbed, diffused, reflected, refracted and transmitted to neighboring voxels according to the material properties of the material employed in this voxel. Each voxel is thus parameterized with absorption, diffusion, reflectance, refraction and transmittance coefficients that are dependent on the wavelength of the light entering the voxel); and
add the estimated values to the volumetric model to form a visible light volumetric model (Oota et al.: paragraph 71, after changing the wavelength of the lights irradiated from the light projecting unit 10 (for example, switching the light source of the light projecting unit 10 from the LED light source 24 to the LED light source 25), the image of the object to be measured 21 is picked up, Oota et al.: paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method), wherein the visible light volumetric model includes a comparison of the estimated optical properties of the patient’s tooth and measured optical properties of the patient’s tooth (Weigl: paragraph 60, A functional dependency in the form of a characteristic curve of the roughness indices obtained from evaluation of the optical, second 3D image and of the actual roughness can be experimentally determined so that the roughness indices can be allocated to an actual roughness value and any camera artifacts will not be interpreted as actual roughness. When carrying out an optical reference measurement on an uncarved, healthy tooth, the measured value acquired is compared with the known, actual roughness of healthy tooth surfaces).
	With respect to claim 18, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl disclose the non-transitory computer readable medium of claim 16, wherein the instructions cause the processor to receive the volumetric model of at least the portion of the patient's tooth, wherein the volumetric model comprises a plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (Van Den Braber et al.: paragraph 34, different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel).
	With respect to claim 19, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl disclose the non-transitory computer readable medium of claim 16, wherein the instructions cause the processor to estimate values for two or more of: light absorption, light reflection (Oota et al.: paragraph 63, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength), light transmission (Oota et al.: paragraph 99, for each pixel in the G signal image and the R signal image, the luminance value of the pixel is compared with the calculated threshold value for the determination of the region, luminance referring to emitted, or transmitted light), and light scattering.
With respect to claim 20, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl disclose the non-transitory computer readable medium of claim 16, wherein the instructions cause the processor to estimate values for one or more of: light absorption, light reflection, light transmission, and light scattering at three or more visible light wavelengths (Oota et al.: paragraph 63, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength, Van Den Braber et al.: paragraph 86, a visible light image of the tooth or a portion thereof is produced by the camera assembly 1208. In other examples, the camera assembly can be arranged to produce an image of the tooth in other wavelength ranges from 400 nm to about 2000 nm).
With respect to claim 22, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl disclose the method of claim 1, wherein the estimated optical properties of the patient’s tooth are determined per wavelength of light (Oota et al.: paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva).
With respect to claim 23, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl disclose the method of claim 1, wherein the visible light volumetric model comprises an estimated color of the patient’s tooth corresponding to a difference between an enamel contribution and a product of a dentine contribution and a length through the enamel from the outer surface of the patient’s tooth to the dentine (Oota et al.: paragraph 63, As shown in the table 1, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Jelonek et al. (U.S. PGPUB 20040167646), Van Den Braber et al. (U.S. PGPUB 20190066537), Weigl (U.S. PGPUB 20110038514), and further in view of Kirchner et al. (U.S. PGPUB 20200100863).
With respect to claim 2, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl disclose the method of claim 1. However, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl do not expressly disclose receiving the visible light volumetric model comprises receiving the visible light volumetric model of at 
Kirchner et al., who also deal with dental restoration, disclose a method wherein receiving the visible light volumetric model comprises receiving the visible light volumetric model of at least a portion of the patient's tooth for a tooth that is adjacent to the patient's tooth to be restored by the dental restoration (paragraph 53, FIG. 1 illustrates a patient's teeth 100 captured from a patient's mouth in and adjacent an area of a tooth to be restored 101).
Oota et al., Jelonek et al., Van Den Braber et al., Weigl, and Kirchner et al. are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein receiving the visible light volumetric model comprises receiving the visible light volumetric model of at least a portion of the patient's tooth for a tooth that is adjacent to the patient's tooth to be restored by the dental restoration, as taught by Kirchner et al., to the Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl system, because by capturing the shape of the patient's teeth at least in the area adjacent the tooth to be restored 101 a space (105 in FIG. 2) available for accommodation of a dental restoration is determined (paragraph 55 of Kirchner et al.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Jelonek et al. (U.S. PGPUB 20040167646), .
	With respect to claim 3, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl disclose the method of claim 1. However, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl do not expressly disclose making the dental restoration comprises generating a volumetric model of the dental restoration comprising a plurality of voxels, wherein the voxels of the volumetric model of the dental restoration have values based on values of voxels of the visible light volumetric model. 
	Joshi, who also deals with dental restoration, discloses a method wherein making the dental restoration comprises generating a volumetric model of the dental restoration comprising a plurality of voxels, wherein the voxels of the volumetric model of the dental restoration have values based on values of voxels of the visible light volumetric model (paragraph 45, a volumetric dental image, including but not limited to a CBCT scan 400 of FIG. 4, can also be used to generate the design for the dental restorative product).
Oota et al., Jelonek et al., Van Den Braber et al., Weigl, and Joshi are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein making the dental restoration comprises generating a volumetric model of the dental restoration comprising a plurality of voxels, wherein the voxels of the volumetric model of the dental restoration have values based on values of voxels of the visible light volumetric model, because in some cases the combination of intra-oral images with volumetric images of the patient dentition or anatomy can be used to generate a better design of the dental restorative product than .

Claims 4-11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Jelonek et al. (U.S. PGPUB 20040167646), Van Den Braber et al. (U.S. PGPUB 20190066537), Weigl (U.S. PGPUB 20110038514), and further in view of Lovely (U.S. PGPUB 20070134615).
	With respect to claim 4, Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl disclose the method of claim 1, wherein receiving the visible light volumetric model comprises:
generating or receiving a volumetric model of at least the portion of the patient's tooth from a three-dimensional (3D) oral scanner and a visible light wavelength (Oota et al.: paragraph 60, the light projecting unit 10 is provided with an LED light source 24 as one example of a first light source that irradiates light in a wavelength of 500 to 565 nm (green), an LED light source 25 as one example of a second light source that irradiates light in a wavelength of 625 to 740 nm (red)), wherein the volumetric model includes the representation of the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the dentine (Oota et al.: paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva, Oota et al.: paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method, paragraph 79, The obtained three-dimensional coordinates are recorded in the three-dimensional image recording unit 45 as such as point group data or STL (Stereo Lithography) data);
estimating values for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths (Oota et al.: paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva) for a plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the dentine (Van Den Braber et al.: estimating values for a plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (paragraph 34, different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel); and
adding the estimated values to the volumetric model to form the visible light volumetric model (Oota et al.: paragraph 71, after changing the wavelength of the lights irradiated from the light projecting unit 10 (for example, switching the light source of the light projecting unit 10 from the LED light source 24 to the LED light source 25), the image of the object to be measured 21 is picked up, Oota et al.: paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method). However, Oota et al. do not expressly disclose the oral scanner operating in both a near-IR wavelength and a visible light wavelength.
Lovely, who also deals with dental imaging systems, discloses a method wherein the oral scanner operating in both a near-IR wavelength and a visible light wavelength (paragraph 87, The interrogation beam can comprise two different wavelengths of light, as in the systems of FIG. 10 and FIG. 11, except that one wavelength is infrared (long wavelength) and the other is visible (short wavelength)).
Oota et al., Jelonek et al., Van Den Braber et al., Weigl, and Lovely are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the oral scanner operating in both a near-IR wavelength and a visible light wavelength, as taught by Lovely, to the Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Weigl system, because both the long wavelength and short wavelength components of the interrogation beam come from the same scanner, the two pictures will automatically be registered geometrically, with no special alignment and the combination of the two images will show the locations of the demineralization in relation to the stains (paragraph 87 of Lovely).
	With respect to claim 5, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose the method of claim 4, wherein estimating values as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength), light transmission (Oota et al.: paragraph 99, for each pixel in the G signal image and the R signal image, the luminance value of the pixel is compared with the calculated threshold value for the determination of the region, luminance referring to emitted, or transmitted light), and light scattering for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the dentine (Van Den Braber et al.: paragraph 34, different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel).
	With respect to claim 6, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Wiegl, and Lovely disclose the method of claim 4, wherein estimating values comprises estimating values for one or more of: light absorption, light reflection, light transmission, and light scattering at three or more visible light wavelengths (Oota et al.: paragraph 63, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength, Van Den Braber et al.: paragraph 86, a visible light image of the tooth or a portion thereof is produced by the camera assembly 1208. In other examples, the camera assembly can be arranged to produce an image of the tooth in other wavelength ranges from 400 nm to about 2000 nm) for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the dentine (Van Den Braber et al.: paragraph 34, different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel).
	With respect to claim 7, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose the method of claim 6, wherein the three or more visible light wavelengths include one or more red, green (Oota et al.: paragraph 60, Referring to FIG. 6, the light projecting unit 10 is provided with an LED light source 24 as one example of a first light source that irradiates light in a wavelength of 500 to 565 nm (green), an LED light source 25 as one example of a second light source that irradiates light in a wavelength of 625 to 740 nm (red)) and blue wavelength (Van Den Braber et al.: paragraph 86, a visible light image of the tooth or a portion thereof is produced by the camera assembly 1208. In other examples, the camera assembly can be arranged to produce an image of the tooth in other wavelength ranges from 400 nm to about 2000 nm, blue wavelength is within this range).
The table 1 shows tabulated results of visual conditions of the tooth 22 and a gingiva 23 in the oral cavity in the corresponding wavelength of the projected light, based on various experimentation and documents).
	With respect to claim 9, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose the method of claim 4, further comprising setting the values for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the dentine to a predetermined prior value determined by parametric estimation (Oota et al.: paragraph 110, Referring to FIG. 11C, it can be seen that the histogram of the luminance values in the G signal image has three peak gray levels 33-35. In the G signal image, the luminance decreases in an order of the tooth 22, the gingiva 23, and the surrounding region due to a difference in the surface reflectivities).
	With respect to claim 10, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose the method of claim 4, wherein estimating Then, the oral scanner 1 is moved so that the object to be measured 21 is correctly displayed in the display unit 50, and it is confirmed whether or not a video image of the displayed object to be measured 21 is in a good condition (Step S2). At this time, it is possible to adjust an imaging position of the oral scanner 1 more correctly with the object to be measured 21, paragraph 68, Whether the video image of the object to be measured 21 is in a good condition or not is judged by whether or not an average gray level of the object to be measured 21 (the gingiva 23, for example) is no smaller than 40 gray levels when an LED light source with an output of 3 W is used as the light projecting unit 10 and luminance values are expressed in 256 gray levels).
	With respect to claim 11, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose the method of claim 4, wherein estimating comprises estimating the value for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for each of the plurality of voxels defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the dentine by setting the value to a predetermined prior value determined from a population of representative The table 1 shows tabulated results of visual conditions of the tooth 22 and a gingiva 23 in the oral cavity in the corresponding wavelength of the projected light, based on various experimentation and documents). Various experimentation and documents implies a population of representative patients for obtaining historical data.
	With respect to claim 15, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose a non-transitory computer readable medium storing instructions for execution by a processor for preparing a dental restoration having optical properties matching optical properties of a patient's tooth (Oota et al.: paragraph 58, The image processing unit 40 is stored in a CPU (central processing unit, not shown in the drawing) of the external device 20. The image processing unit 40 converts the transferred data of the two-dimensional image into data of three-dimensional coordinates, and obtains three-dimensional image data of the object to be measured 21 for designing and producing a dental prosthesis, the processing unit executes instructions on a computer readable medium), wherein the instructions, when executed, cause the processor to:
generate or receive a volumetric model of at least a portion of the patient's tooth from a three-dimensional (3D) oral scanner operating in both a near-IR wavelength and a visible light wavelength (Lovely: paragraph 87, The interrogation beam can comprise two different wavelengths of light, as in the systems of FIG. 10 and FIG. 11, except that one wavelength is infrared (long wavelength) and the other is visible (short wavelength), the light projecting unit 10 is provided with an LED light source 24 as one example of a first light source that irradiates light in a wavelength of 500 to 565 nm (green), an LED light source 25 as one example of a second light source that irradiates light in a wavelength of 625 to 740 nm (red)), wherein the volumetric model includes a representation of an outer surface of the patient's tooth and a region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (Oota et al.: paragraph 63, the intra-oral measurement system according to the first embodiment is configured to use the two LED light source 24, 25 respectively irradiating the light in two different wavelengths, thereby obtaining the clear images for all of the enamel, the dentin, and the gingiva, paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method, paragraph 79, The obtained three-dimensional coordinates are recorded in the three-dimensional image recording unit 45 as such as point group data or STL (Stereo Lithography) data);
estimate optical properties of the patient’s tooth using two or more of: light absorption, light reflection (Oota et al.: paragraph 63, as the enamel has a higher surface reflectivity to the light in the wavelength of 500 to 565 nm, it is possible to obtain a clear image of the enamel by irradiating the light in this wavelength. As the dentin and the gingiva has a higher surface reflectivity to the light in the wavelength of 625 to 740 nm, it is possible to obtain a clear image of the dentin and the gingiva by irradiating the light in this wavelength), light transmission (Oota et al.: paragraph 99, for each pixel in the G signal image and the R signal image, the luminance value of the pixel is compared with the calculated threshold value for the determination of the region, luminance referring to emitted, or transmitted light), and light scattering of one or more visible light wavelengths for each of a plurality of voxels (Jelonek et al.: paragraph 35, For each voxel, the light rays of different wavelengths entering the voxel from neighboring voxels are absorbed, diffused, reflected, refracted and transmitted to neighboring voxels according to the material properties of the material employed in this voxel. Each voxel is thus parameterized with absorption, diffusion, reflectance, refraction and transmittance coefficients that are dependent on the wavelength of the light entering the voxel) defining the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the patient's dentine (Van Den Braber et al.: paragraph 34, different voxels are assigned different density values depending on their location. For example, voxels located towards the outer shell of the 3D model may be assigned enamel density values, but voxels located further towards the centre of the tooth may be assigned a density value consistent with dentin, which is softer than enamel);
add the estimated values to the volumetric model to form a visible light volumetric model (Oota et al.: paragraph 71, after changing the wavelength of the lights irradiated from the light projecting unit 10 (for example, switching the light source of the light projecting unit 10 from the LED light source 24 to the LED light source 25), the image of the object to be measured 21 is picked up, paragraph 72, The picked up image (two-dimensional still image) data pieces are recorded in the image recording unit 42 in order to convert into three-dimensional images using the triangulation method), wherein the visible light volumetric model includes a comparison of the estimated optical properties A functional dependency in the form of a characteristic curve of the roughness indices obtained from evaluation of the optical, second 3D image and of the actual roughness can be experimentally determined so that the roughness indices can be allocated to an actual roughness value and any camera artifacts will not be interpreted as actual roughness. When carrying out an optical reference measurement on an uncarved, healthy tooth, the measured value acquired is compared with the known, actual roughness of healthy tooth surfaces); and
make a dental restoration from the visible light volumetric model (Oota et al.: paragraph 58, The image processing unit 40 converts the transferred data of the two-dimensional image into data of three-dimensional coordinates, and obtains three-dimensional image data of the object to be measured 21 for designing and producing a dental prosthesis).
	With respect to claim 17, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose the non-transitory computer readable medium of claim 16, wherein the instructions cause the processor to receive the volumetric data from a three-dimensional (3D) oral scanner operating in both a near-IR wavelength and a visible light wavelength (Lovely: paragraph 87, The interrogation beam can comprise two different wavelengths of light, as in the systems of FIG. 10 and FIG. 11, except that one wavelength is infrared (long wavelength) and the other is visible (short wavelength)).

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Jelonek et al. (U.S. PGPUB 20040167646), Van Den Braber et al. (U.S. PGPUB 20190066537), Weigl (U.S. PGPUB 20110038514), Lovely (U.S. PGPUB 20070134615), and further in view of Lv et al. (U.S. PGPUB 20160367336).
	With respect to claim 12, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose the method of claim 11. However, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely do not expressly disclose volume information comprises path length from the surface of the tooth to the dentin through the enamel. 
	Lv et al., who also deal with dental imaging systems, disclose a method wherein volume information comprises path length from the surface of the tooth to the dentin through the enamel (paragraph 143, registering the two sets of data (i.e., the three-dimensional surface scanning data and the three-dimensional volume data) and unifying the data in the same coordinate system, extracting edges of a tooth preparation, defining design parameters of the tooth preparation, and separating a dental enamel model portion, a dentin model portion and a dental pulp cavity model portion, so as to obtain data of the virtual tooth preparation model). The surface scanning information, enamel portion, and dentin portion volume information comprises path length, or thickness of the enamel and dentin portions.
	Oota et al., Jelonek et al., Van Den Braber et al., Weigl, Lovely, and Lv are in the same field of endeavor, namely tooth visualization for computer graphics.
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Jelonek et al. (U.S. PGPUB 20040167646), Van Den Braber et al. (U.S. PGPUB 20190066537), Weigl (U.S. PGPUB 20110038514), Lovely (U.S. PGPUB 20070134615), and further in view of Pesach et al. (U.S. PGPUB 20150348320).
With respect to claim 13, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose the method of claim 11. However, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely do not expressly disclose patient information comprises one or more of: patient age, gender, estimated jaw shape. 
Pesach et al., who also deal with dental imaging systems, disclose a method wherein patient information comprises one or more of: patient age, gender, estimated jaw shape (paragraph 123, additional camera/s provide jaw information for prosthetic design (e.g., neighboring teeth topography and/or opposite jaw tooth/teeth topography with respect to the prepared tooth is in some embodiments, used to guide prosthetic dimensions)).
	Oota et al., Jelonek et al., Van Den Braber et al., Weigl, Lovely, and Pesach et al. are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein patient information comprises one or more of: patient age, gender, estimated jaw shape, as taught by Pesach et al., to the Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Lovely system, because this would improve orientation accuracy of the imager in relation to tooth for image matching (paragraph 123 of Pesach et al.), thus result in a more accurate model.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. PGPUB 20100253773) in view of Jelonek et al. (U.S. PGPUB 20040167646), Van Den Braber et al. (U.S. PGPUB 20190066537), Weigl (U.S. PGPUB 20110038514), Lovely (U.S. PGPUB 20070134615), and further in view of Mah (U.S. PGPUB 20100105010).
With respect to claim 14, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely disclose the method of claim 4. However, Oota et al. as modified by Jelonek et al., Van Den Braber et al., Weigl, and Lovely do not expressly disclose dividing the volumetric model into a plurality of sub-regions before estimating the value for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for the outer surface of the patient's 
Mah, who also deals with dental imaging systems, disclose a method for dividing the volumetric model into a plurality of sub-regions before estimating the value for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the dentine (paragraph 17, digital image of the patient's mouth region is divided into a plurality of discrete regions--based on criteria specified by the individual who is conducting the segmentation--such that portions thereof may then be reassembled into an extracted object from the volumetric data).
	Oota et al., Jelonek et al., Van Den Braber et al., Weigl, Lovely, and Mah are in the same field of endeavor, namely tooth visualization for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of dividing the volumetric model into a plurality of sub-regions before estimating the value for one or more of: light absorption, light reflection, light transmission, and light scattering of one or more visible light wavelengths for the outer surface of the patient's tooth and the region of enamel extending from the outer surface of the patient's tooth to the dentine, as taught by Mah to the Oota et al. as modified by Jelonek et al., Van Den Braber et al., and Lovely system, because this would allow individual analysis of regions separated by predefined shapes, volumes, a three-dimensional area within a set of volumetric data, color-related criteria (paragraph 17 of Mah).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Weigl discloses determining a distance within a tolerance range (paragraph 61, a second distance, measured normal to the preparation surface of the fabricated preparation, can be determined between the preparation surface and the surface of a desired preparation and subregions can be marked whose second distance is outside the limits of a tolerance range); Weigl’s teachings do not relate to adjusting starting optical property values, i.e., wherein differences between of the estimated optical properties of the patient’s tooth and measured optical properties of the patient’s tooth are minimized by iteratively adjusting starting optical property values until estimated images based on the estimate optical properties converge to a value within an acceptable range within real images based on the measured optical properties.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15-16 have been considered but are moot in view of the new ground(s) of rejection. Applicant argues that Oota describes a scanning device that generates a three-dimensional model, but this model is not a volumetric model (bottom of page 8 of remarks). However, as previously explained, Oota’s model is a three-dimensional representation, or a digital map representing a three-dimensional region, which corresponds to a volumetric model. Weigl (U.S. PGPUB 20110038514) discloses a visible light volumetric model includes a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20190110689 to Ertl et al. for a method of using a light emitter for optical tooth characterization
U.S. PGPUB 20160220200 to Sandholm et al. for a method of capturing dental imaging scans using a 3D optical scanner
U.S. PGPUB 20160003610 to Lampert et al. for using an optical device to generate a 3D tooth structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/26/22